REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s REMARKS from 6 December 2021 are persuasive. The following limitations in independent claim 1 including: “receiving, by a first computer from a second computer… two or more keywords related to a product; determining, by the first computer, for each of the keywords, a first list of first terms as a result of performing first searches on each of the keywords; determining, by the first computer, for each of the first terms, a second list of second terms as a result of performing second searches on each of the first terms; generating, by the first computer, for each keyword of the two or more keywords, an associated list of terms, which lists the keyword and one or more of the first terms that are closely related to the keyword based on the keyword appearing with at least a predetermined frequency in the second list of second terms for the first terms, the one or more of the first terms being limited to a predefined number to the first terms having highest occurrence frequencies… generating, by the first computer, a first list of products based on product information in the received online content; generating, by the first computer, an anonymized list of products, from the first list of products, by masking product brand names of the products in the first list of products” in addition to the other limitations in the claim are neither anticipated nor obvious over the prior art on record. Therefore, the claim is allowed. Claim 13 is also allowed based on having similar limitations to claim 1. The dependent claims are allowed at least based on their dependency from allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763. The examiner can normally be reached M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2168